TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00736-CV



                          Buckingham Investments, Ltd., Appellant

                                               v.

          The Heritage Neighborhood Association and Simon Atkinson, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-06-001212, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Buckingham Investments, Ltd., and Appellees The Heritage Neighborhood

Association and Simon Atkinson have filed an “Agreed Joint Motion to Dismiss” this appeal. We

grant the agreed motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: April 19, 2007